Citation Nr: 0805740	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  05-31 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for depression, and if so, 
whether service connection should be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 2000 to 
June 2000.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the claim to reopen a claim for 
entitlement to service connection for depression.  

In March 2007, the veteran testified at a personal hearing 
before a Decision Review Officer at the RO in Waco, Texas, a 
transcript of which has been associated with the claims 
folder. 

The issue of entitlement to service connection for depression 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDINGS OF FACT

1.  An unappealed August 2001 rating decision denied the 
veteran's claim for service connection for personality 
disorder (claimed as depression).  

2.  The evidence received since the last, prior, final denial 
on any basis, in August 2001, considered in conjunction with 
the record as a whole, constitutes existing evidence not 
previously submitted to agency decisionmakers, relates to 
unestablished facts necessary to substantiate the claim, is 
not cumulative nor redundant of the evidence previously 
considered, and raises a reasonable possibility of 
substantiating the claim. 




CONCLUSION OF LAW

1.  The unappealed RO rating decision in August 2001, which 
denied service connection for personality disorder (claimed 
as depression), is final.  38 U.S.C.A. §§ 5109A, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1113 (2007).  

2.  New and material evidence has been received to reopen the 
claim for service connection for depression.  38 U.S.C.A. §§ 
1131, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Finality of the August 2001 decision

Following an adverse determination by the RO, a notice of 
disagreement must be filed within one year from the 
notification of that determination.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. §§ 3.104(a); 20.302(a).  Generally, 
in the absence of clear and unmistakable error, RO 
determinations that are not timely appealed are final and may 
not be reconsidered.  See 38 U.S.C.A. §§ 5109A(b); 38 C.F.R. 
§ 20.1103.  

In May 2001, the veteran filed a claim for service connection 
for depression.  In August 2001, the RO denied that claim 
because the record did not show that depression was incurred 
during service.  The veteran was notified of the adverse 
decision in August 2001, but she did not file a notice of 
disagreement with respect to that decision.  The decision 
therefore became final.  38 C.F.R. § 20.302(a).  

In a December 2004 VA Form 21-4142, the veteran asserted that 
she submitted paperwork to VA in May 2001 and never received 
a response.  And in response to the April 2005 rating 
decision pointing out that the veteran was required to submit 
new and material evidence to reopen her claim for entitlement 
to service connection for depression, the veteran asserted 
that this claim is her first time for filing a claim for 
depression.  

But the claims file shows that in August 2001, the adverse 
rating decision denying the claim she filed in May 2001 was 
mailed to the veteran at the address that was on record for 
her.  She had submitted a document only one month before that 
used that same address.  The claims file contains no evidence 
that the August 2001 letter was returned as undeliverable by 
the U. S. Postal Service.  

There is a "presumption of regularity" under which it is 
presumed that Government officials have properly discharged 
their official duties.  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  Ashley v. 
Derwinski, 2 Vet. App. 307 (1992), (citing United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  While 
Ashley dealt with regularity of procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), this presumption 
of regularity was applied to procedures at the RO. 

In this case, no clear evidence to the contrary has been 
presented with which to rebut the presumption of regularity.  
To the contrary, the July 2006 Statement of Accredited 
Representative indicated that the veteran was denied service 
connection in August 2001 and she filed a claim to reopen her 
claim in October 2004.  And the February 2008 Appellant's 
Brief also acknowledges that the veteran attempted to reopen 
her claim in October 2004.  It is therefore presumed that the 
veteran received the VA correspondence mailed to her in 
August 2001 that notified her that her May 2001 claim had 
been denied.  And that August 2001 rating decision is the 
last, prior, final denial of the veteran's claim before she 
filed the October 2004 claim at issue in this appeal.  

II.  New and material evidence

If new and material evidence is submitted or secured with 
respect to a previously denied claim, VA must reopen that 
claim and evaluate the merits of the claim in light of all 
the evidence, both new and old.  38 U.S.C.A. § 5108; Spalding 
v. Brown, 10 Vet. App. 6, 10 (1997).  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).    

Much evidence has been secured since the August 2001 rating 
decision.  As relevant here, a January 2005 compensation and 
pension (C&P) examination was conducted and the examiner 
diagnosed the veteran with recurrent major depressive 
disorder.  The veteran submitted to the RO an April 2007 
medical opinion that the veteran's service medical records 
reflect depression as the prime diagnosis and an October 2004 
medical opinion that the veteran's depression began in 
April 2000 (while she was in the United States Air Force).  
Since that existing evidence was not previously submitted to 
the RO, it is "new" evidence.  

That evidence is also material because it relates to 
unestablished facts necessary to substantiate the claim.  
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For service 
connection, three requirements must be established: (1) a 
current disability exists; (2) an injury or disease was 
incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  

The January 2005 C&P exam report supports the first 
requirement for service connection because it establishes 
that a current disability exists.  The April 2007 medical 
opinion relates to the inservice incurrence of depression.  
Finally, the October 2004 medical opinion relates to the 
requirement for a nexus between the veteran's current 
depression disorder and her military service.  38 C.F.R. 
§ 3.303.  Those new documents are thus material evidence as 
well.  

Since the claims file contained no medical diagnosis of 
depression, no inservice occurrence opinion, and no nexus 
opinion at the time of the last, prior, final decision, that 
new and material evidence is neither cumulative nor redundant 
of the evidence of record in August 2001.  

Finally, as the information in the described medical 
documents is sufficient to trigger a C&P examination (see 38 
C.F.R. § 3.159(c)(4)(governing when a VA examination is 
necessary)), the documents submitted by the veteran raise a 
reasonable possibility of substantiating the claim.  As a 
result, the standard for new and material evidence has been 
met.  The claim is reopened, and to that extent, the claim is 
granted. 

In providing section 5103(a) notice in the context of an 
attempt to reopen a claim, VA is also required to look at the 
bases for the denial in the previous decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that had been found 
insufficient in the previous denial of the claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Since the veteran's claim 
to reopen has been granted, no discussion of that notice is 
necessary here.  


ORDER

New and material evidence has been received, and the claim of 
entitlement to service connection for depression is reopened.  
To this extent, the appeal is granted.   


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that she is afforded every possible 
consideration.

In December 2004, the veteran submitted a VA Form 21-4142, 
seeking assistance in obtaining records from Paul Hamilton 
and Eileen McGrath, who were the first medical professionals 
to treat the veteran for a psychiatric disorder after 
service.    Although VA has a duty to assist a claimant in 
obtaining evidence to substantiate her claim (see 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2007)), nothing in 
the claims folder indicates that the RO requested those 
treatment records.  (Although she also asked for assistance 
in obtaining the records of Cindy Johnson in that request, 
the veteran subsequently provided those treatment records 
herself.)  The RO/AMC should make arrangements to obtain the 
treatment records of Paul Hamilton and Eileen McGrath.  

The RO requested that a C&P examination for mental disorders 
be conducted and the examiner provide an opinion as to 
whether the veteran's depression more likely than not, less 
likely than not, or as likely as not, had its onset during 
military service.  In September 2006, a C&P examination was 
conducted and the examiner diagnosed the veteran both with 
depression (not otherwise specified) and with features of 
dependent personality disorder.  She stated that the data 
supported a diagnosis of depression with prominent symptoms 
of lethargy, passivity, low concentration, poor self-esteem, 
etc.  She explained that the data also suggested that those 
symptoms were a part of a life-long pattern of dependent 
personality, and failure to achieve individuation.  She next 
stated that it was less likely than not that the veteran's 
disorder originated at the time of, or was made worse by, the 
veteran's military service, given that she was 24 years old 
when she entered the military, and only served 60 days.  
Unfortunately, it is not clear whether the examiner was 
referring to  the depression or to the personality disorder.  
In addition, she further stated that it is likely that her 
depression is strongly related to her dependent personality 
characteristics, and, although it may have preceded her short 
period of military service, such service was not a direct 
cause of any exacerbation of symptoms.  This seems to imply 
that the veteran's depression pre-dated her military service.  

At present, the record contains no evidence of depression 
prior to the veteran's military service.  At her entrance 
examination, no psychiatric disorders were noted. 
Accordingly, the veteran is entitled to the legal presumption 
that she was in sound condition when accepted into service.  
38 C.F.R. § 3.304(b).  The relevant issue is whether the 
veteran's depression had its onset during her military 
service.  The RO/AMC should make arrangements to schedule the 
veteran for an appropriate C&P examination for the purpose of 
obtaining a medical opinion as to whether the veteran has a 
current diagnosis of depression, and if so, whether it had 
its onset during military service.  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.   

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the 
veteran's treatment records for depression 
from Paul Hamilton and Eileen McGrath and 
associate any evidence obtained with the 
claims folder. 

2.  Thereafter, make arrangements for the 
veteran to have an appropriate examination 
to determine any current diagnoses of 
mental disorders and for each, whether it 
was incurred during service.  The claims 
folder, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination reports.  Any indicated 
studies should be performed.  

The examination report must provide 
complete rationale for all opinions and 
must identify each diagnosis of a mental 
disorder, and for each diagnosis, provide 
an opinion as to whether it is at least as 
likely as not (that is, a probability of 
50 percent or greater) that the diagnosed 
disorder had its onset during the 
veteran's active military service.  

In addition, to the extent the examiner's 
opinion differs from any other medical 
opinions in the record, the examiner 
should explain how and why the examiner's 
opinion is different.  

3.  Finally, readjudicate the issue on 
appeal.  If the claim remains denied, 
provide the veteran and her representative 
with a supplemental statement of the case.  
Allow an appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


